Title: To John Adams from Thomas Welsh, 13 March 1794
From: Welsh, Thomas
To: Adams, John



Dear Sir
Boston March 13. 1794

Your Favor of 23 Ulto: came duely to hand The Inhabitants of this Town you see by the result of the Town meeting are fully impressed with the Propriety of pacific Measures. but notwithstanding they are extreamly irritated by the Capture of their Vessells by Great Britain how long they will continue to preserve restrain their Resentment I know not they think if this Practice is persisted in of taking their Vessells that it would not be worse for them to be in an actual State of war.
They have in general a firm Confidence in the Wisdom and Integrity of their Members and will acquiesce in their Decissions, but they hope that effectual Measures will be taken to restrain the Algerines from their Depredations convinced that unless this is done our Trade to that part of the world is destroyed. besides it provides great Cause of Complaint and some Murmuring against Government that Steps have not been taken.
But it seems that this Conduct is not confined to the British with respect to the Americans but that the French do the same with our Vessells and that both French and British treat the Vessells of other neutral Powers meaning the Danes and Sweeds in the same way.
How would it would it do for the United States to concert with Sweedan and Denmark Measures that may be mutually assisting similar to the Measures taken by the neutral Powers last War?I am Sir with great Respect your humbe / St

Thomas Welsh